Case 1:20-cv-00486-TH-KFG Document 4 Filed 12/23/20 Page 1 of 2 PageID #: 21




                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION

TONY ORLANDO MYLES                                §

VS.                                               §         CIVIL ACTION NO. 1:20cv486

YOLANDA BARLOW, ET AL.                             §

                           MEMORANDUM OPINION AND ORDER

       Plaintiff Tony Orlando Myles, an inmate confined at the Gib Lewis Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this civil

rights action pursuant to 42 U.S.C. § 1983

                                             Discussion

       The Civil Rights Act, 42 U.S.C. § 1981, et. seq., under which this case is brought, does not

contain a specific venue provision. Accordingly, venue in civil rights cases is controlled by 28

U.S.C. § 1391. Jones v. Bales, 58 F.R.D. 453 (N.D. Ga. 1972), aff'd per curiam, 480 F.2d 805 (5th

Cir. 1973).

       When, as in this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C.

§ 1391 provides that venue is proper only in the judicial district where the defendants reside or in

which the claim arose. However, under 28 U.S.C. § 1404(a), for the convenience of parties and

witnesses and in the interests of justice, a district court may transfer any civil action to any other

district or division where it could have been brought. Such a transfer may be done sua sponte and

is reviewable only for an abuse of discretion. Mills v. Beech Aircraft Corp., 886 F.2d 758, 761 (5th

Cir. 1989).
   Case 1:20-cv-00486-TH-KFG Document 4 Filed 12/23/20 Page 2 of 2 PageID #: 22




          Plaintiff complains about incidents that took place at the Gib Lewis Unit, which is located
. in the Lufkin Division of the United States District Court for the Eastern District of Texas. In

  addition, the defendants appear to reside in the Lufkin Division. However, this case was filed in the

  Beaumont Division. The court has considered the circumstances and determined that the interest

  of justice would be served if the complaint were transferred to the division in which the claims

  arose. It is accordingly

          ORDERED that this civil rights action is TRANSFERRED to the Lufkin Division of the

  United States District Court for the Eastern District of Texas.


                 SIGNED this the 23rd day of December, 2020.




                                                     ____________________________________
                                                     KEITH F. GIBLIN
                                                     UNITED STATES MAGISTRATE JUDGE




                                                   2
